Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyattaev et al. US 2015/0003322, of record.
Claims 1, 8 and 15:
Pyattaev et al. discloses a method for managing an electronic apparatus, a non-transitory computer-readable recording medium that stores a program and an electronic apparatus (Pyattaev et al.; Fig. 10; [0031]; [0070]), comprising: processing circuitry configured to receive information of a plurality of secondary systems managed by one or more spectrum coordinators; 
determine, based on the information, a graph which represents interference relationships among the plurality of secondary systems (Pyattaev et al.; Fig. 2; Fig. 5; [0032]; [0040]); and 
allocate, in accordance with the graph, a spectrum resource (536; Pyattaev et al.; Fig. 5; [0045]) to each of one or more secondary systems of the plurality of secondary systems, 
wherein, the information includes at least one of geographical location information (trigger condition such as move locations; Pyattaev et al.; Fig. 2; Fig. 5; [0032]) and maximum emitting power information, on a basis of each of the plurality of secondary systems.

Claims 2 and 9:
Pyattaev et al. discloses to create one or more vertexes, wherein each of the one or more vertexes corresponds to the one or more secondary systems of the plurality of secondary systems; and create one or more edges between the vertexes, wherein the one or more edges are created according to relative interferences among the plurality of secondary systems (Pyattaev et al.; Fig. 2; [0032]).

Claims 3 and 10:
Pyattaev et al. discloses to determine, in accordance with the graph, a result of grouping among the plurality of secondary systems; and allocate the spectrum resource to the secondary systems based on the result of grouping, such that the spectrum resource allocated to one group of the secondary systems do not interfere with another spectrum resource allocated to another group of the secondary systems (Pyattaev et al.; Fig. 2; [0033]; [0037]).

Claims 4 and 11:
Pyattaev et al. discloses to inform (536; Pyattaev et al.; Fig. 5; [0045]) the allocation of the spectrum resource to the one or more spectrum coordinators (servers; [0031]).

Claims 7 and 14:
Pyattaev et al. discloses to receive event indication from at least one of the one or more spectrum coordinators as a trigger to determine the graph, the event indication being generated based on information of network topology changing (trigger condition such as move locations; Pyattaev et al.; Fig. 2; Fig. 5; [0032]) or quality of service decreasing detected at least one of the plurality of secondary systems.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pyattaev et al. US 2015/0003322, of record in view of Sun WO/2014/036856
published on March 13, 2014 (reference is made to the US 2015/0237609, of record, in the rejections in this Office action).
Pyattaev et al. fails to teach claims 5 and 12.
However, Sun discloses to allocate the spectrum resource to the secondary systems further in accordance with the maximum emitting power information of each of the plurality of secondary systems (Sun; [0002]; [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to provide methods taught by Sun in the system of Pyattaev et al. in order to improve spectrum utilization.
Regarding claims 6 and 13, Pyattaev et al. further discloses to allocate the spectrum resource to the secondary systems further in accordance with a quality of service of each of the plurality of secondary systems (Pyattaev et al.; Fig. 5; [0032]; [0040]; [0020]; [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416